Beck, P. J.
1. The first question submitted by the Court of Appeals is: “Is the phrase or expression ‘current expenses/ as employed in section 507 of the Civil Code, the same in meaning and effect as ‘county purposes/ as used in section 508 ?” This court is of the opinion that the expressions “current expenses” and “county purposes,” as used in sections 507 and 508, respectively, of the Civil Code, are not the “same in meaning and effect.” To hold that they are the same in meaning and effect would be, of course, to hold that they are equally comprehensive, and that all of the purposes for which a tax levy could be made to meet county purposes would authorize a levy to pay current expenses. Current expense comes within the scope of the meaning of the other expression, county purposes, but is not coextensive with it. Current expenses are confined to expenses for which a tax can be lawfully levied during the current year. “Where a county is without funds to carry on its affairs, a liability for a legitimate current item of expense may be incurred, provided that at the time of incurring the liability a sufficient sum to discharge the same can be lawfully raised by taxation during the current year.” Wright v. So. Ry. Co., 146 Ga. 581 (91 S. E. 681). • A tax not exceeding 100 per cent, of the State tax to pay accumulated debts and current expenses of the county may be levied by the county authorities without reference to a recommendation of the grand jury. Wright v. So. Ry. Co., supra. It may be *725said generally that “current expenses” include the ordinary expenses of the county arising during the year for which the tax is levied, and “county purposes” include all purposes for which county taxation may be levied; that is, the ordinary expenses of the county and the unusual and extraordinary expenses as well.
2. As the first question is answered in the negative, no answer is desired by the Court of Appeals to the second question; and the next question to be answered is, “What items of taxation enumerated in section 513 of the Civil Code are included within the term ‘current expenses/ and what items as so enumerated are included within the term ‘county purposes’?” , We are of the opinion that items 3, 4, 5, 6, and 7 of section 513 fall under the head of “current expenses;” that is, the county authorities may lévy a tax for the purpose of paying the legal fees of sheriffs or other officers of the county, to pay the expenses of the county for bailiffs at courts, for non-resident witnesses in criminal cases, fuel, servant hire, stationery and the like, the per diem compensation of jurors, and to pay expenses incurred in supporting the poor of the county, as prescribed in the Code; whereas items 8 and 9 of section 513 may or may not fall under the head of “current expenses.” Charges for educational purposes become a current expense where the county adopts or has adopted a system of schools provided for in the laws of this State upon that subject, and where the necessary funds for maintaining the system are to be annually and regularly raised by county-wide taxation. And item 9 of section 513, that is, to pay “any other lawful charge against the county,” may or may not fall under the head of “current expenses,” accordingly as the county purpose for which the tax there specified and levied is a regular, ordinary expense or not.
- 3. All of the items of taxation included in section 513 are included within the term “county purposes.”
4. Instructions are also desired from this court upon the question as to the classification under which, if either, the following items of a tax levy fall: “(a) to pay ‘court expense/ (6) to pay ‘ salaries and commissions/ and (c) to pay ‘ any other lawful charge against the county.’” Payments of the fees of sheriffs, jailers, or other officers, the expenses of the county for bailiffs at courts, nonresident witnesses in criminal cases, the per diem compensation for jurors, and similar expenses of courts, are, as said above, included *726within the expression “current expenses;” but the payments of other court expenses not falling within items 3, 5, and 6 would not fall within the classification “current expenses,” though they might, if lawfully incurred, come under the head of county purposes. So, “salaries and commission,” if fixed by law in any county, would come under the head of “current expenses;” but where a county became liable for salary or commission which was not a part of the usual, ordinary annual expense of the county, though it might be for the county purposes, it would not be a part of the current expenses. As to.the proper qualification of “any other lawful charge against the county,” see the answer to the next preceding question.
5. We are of the opinion that the 6th question propounded by the Court of Appeals should be answered in the negative. Subdivision 1 of section 513 is,intended to cover and does cover the entire item of a tax levy “to pay the legal indebtedness of the county due, or to become due during the year, or past due.” Under the terms “due” and “past due” is embraced, necessarily, the “accumulated indebtedness” of the county. Indebtedness of the county “due” or “past due” may possibly be more extensive, in the last analysis of those expressions, than “accumulated indebtedness,” but “accumulated indebtedness” cannot be more extensive than the aggregate of the indebtedness which is due and that which is past due. And consequently a tax for the purpose of paying “accumulated indebtedness” is provided for exclusively under subsection 1 of section 513 of the Civil Code; and it follows that a tax for the purpose of paying accumulated indebtedness, as allowed under section 507 of the Civil Code, cannot be lawfully levied under item 9 of section 513, which authorizes a levy “to pay any other lawful charge against the county.”
And the answer to the last question considered cannot be changed, though there was “parol evidence of the chairman of the board of county commissioners who levied the tax, that the tax levied under this classification — that is, to pay any other lawful charge against the county — was intended as a tax for the purpose of paying an existing accumulated indebtedness.”

All the Justices concur.